                                                                          Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    TRUXEDO, INC. AND EXTANG CORP.,                             Case No. 2:18-cv-01498
10                                                                AGREEMENT REGARDING
                                 Plaintiffs,
                                                                  DISCOVERY OF
11                                                                ELECTRONICALLY STORED
                                                                  INFORMATION AND ORDER
12    TYGER AUTO, INC. AND JOHN DOE
      CORPORATIONS 1-5,
13
                                 Defendants.
14

15           The parties hereby stipulate to the following provisions regarding the discovery of

16   electronically stored information (“ESI”) in this matter:

17   A.      General Principles

18           1.     An attorney’s zealous representation of a client is not compromised by

19   conducting discovery in a cooperative manner. The failure of counsel or the parties to litigation

20   to cooperate in facilitating and reasonably limiting discovery requests and responses raises

21   litigation costs and contributes to the risk of sanctions.

22           2.     The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be

23   applied in each case when formulating a discovery plan. To further the application of the

24   proportionality standard in discovery, requests for production of ESI and related responses

25   should be reasonably targeted, clear, and as specific as possible.

26




      ESI AGREEMENT AND ORDER- 1
 1   B.      ESI Disclosures
 2           Within 30 days after the Rule 26(f) conference, or at a later time if agreed to by
 3   the parties, each party shall disclose:
 4           1.        Custodians. The five custodians most likely to have discoverable ESI in their
 5   possession, custody or control. For avoidance of doubt, each Plaintiff must separately disclose
 6   five custodians. The custodians shall be identified by name, title, connection to the instant
 7   litigation, and the type of the information under his/her control.
 8           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g.
 9   shared drives, servers, etc.), if any, likely to contain discoverable ESI.
10           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely
11   to contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud”
12   storage, etc.) and, for each such source, the extent to which a party is (or is not) able to
13   preserve information stored in the third-party data source.
14           4.        Inaccessible Data. A list of data sources, if any, likely to contain
15   discoverable ESI (by type, date, custodian, electronic system or other criteria sufficient to
16   specifically identify the data source) that a party asserts is not reasonably accessible under
17   Fed. R. Civ. P. 26(b)(2)(B). Absent a showing of good cause, the following categories are
18   deemed not reasonably accessible and need not be collected and preserved.
19                     a.     PDAs, mobile phones, text messages, instant messages, chats, and
20   personal social media posts on third party websites (e.g. LinkedIn, Instagram, Pinterest,
21   Twitter, etc.).
22                     b.     Voicemails that are not contained, documented, or recorded in email.
23                     c.     Any form of media upon which backup data is maintained in a party’s
24   normal or allowed processes, including but not limited to backup tapes, disks, SAN and other
25   forms of media.
26




      ESI AGREEMENT AND ORDER- 2
 1   C.     Preservation of ESI
 2          The parties acknowledge that they have a common law obligation to take reasonable
 3   and proportional steps to preserve discoverable information in the party’s possession, custody
 4   or control. With respect to preservation of ESI, the parties agree as follows:
 5          1.     Absent a showing of good cause by the requesting party, the parties shall not
 6   be required to modify the procedures used by them in the ordinary course of business to back-
 7   up and archive data; provided, however, that the parties shall preserve all discoverable ESI in
 8   their possession, custody or control.
 9          2.     All parties shall supplement their disclosures in accordance with Rule 26(e)
10   with discoverable ESI responsive to a particular discovery request or mandatory disclosure
11   where that data is created after a disclosure or response is made (unless excluded under
12   (C)(3) or (D)(1)-(2) below).
13          3.     Absent a showing of good cause by the requesting party, the following
14   categories of ESI need not be preserved:
15                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.
16                  b.        Random access memory (RAM), temporary files, or other ephemeral
17   data that are difficult to preserve without disabling the operating system.
18                  c.        On-line access data such as temporary internet files, history, cache,
19   cookies, and the like.
20                  d.        Data in metadata fields that are frequently updated automatically, such as
21   last-opened dates (see also Section (E)(5)).
22                  e.        Back-up data that are substantially duplicative of data that are more
23   accessible elsewhere.
24                  f.        Server, system or network logs.
25                  g.        Data remaining from systems no longer in use that is unintelligible on the
26   systems in use.




     ESI AGREEMENT AND ORDER- 3
 1                  h.     Electronic data (e.g. email, calendars, contact data, and notes) sent to or
 2   from mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided that a
 3   copy of all such electronic data is routinely saved elsewhere (such as on a server, laptop,
 4   desktop computer, or “cloud” storage).
 5                  i.     Electronic data (e.g. email, calendars, contact data, and notes) sent to or
 6   from personal email accounts (e.g., Gmail, Apple Mail, Hotmail).
 7   D.      Privilege
 8           1.    With respect to privileged or work-product information generated after the
 9   filing of the complaint, parties are not required to include any such information in privilege
10   logs.
11           2.    Activities undertaken in compliance with the duty to preserve information are
12   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
13           3.    Information produced in discovery that is protected as privileged or work
14   product shall be immediately returned to the producing party, and its production shall not
15   constitute a waiver of such protection, if: (i) such information appears on its face to have been
16   inadvertently produced; or (ii) the producing party provides notice within 15 days of discovery
17   by the producing party of the inadvertent production.
18   E.       ESI Discovery Procedures
19           1.    On-site inspection of electronic media. Such an inspection shall not be permitted
20   absent a demonstration by the requesting party of specific need and good cause or by
21   agreement of the parties.
22           2.    Search methodology. The parties shall timely attempt to reach agreement on
23   appropriate search terms, or an appropriate computer-aided or technology-aided methodology,
24   before any such effort is undertaken. The parties shall continue to cooperate in revising the
25   appropriateness of the search terms or computer- or technology-aided methodology. In the
26   absence of agreement on appropriate search terms, or an appropriate computer- or technology-




      ESI AGREEMENT AND ORDER- 4
 1   aided methodology, the following procedures shall apply:
 2                  a.     A producing party shall disclose the search terms or queries, if any, and
 3   methodology that it proposes to use to locate ESI likely to contain discoverable information.
 4   The parties shall meet and confer to attempt to reach an agreement on the producing party’s
 5   search terms and/or other methodology.
 6                  b.     If search terms or queries are used to locate ESI likely to contain
 7   discoverable information, a requesting party is entitled to no more than five additional terms
 8   or queries to be used in connection with further electronic searches absent a showing of good
 9   cause or agreement of the parties. The five additional terms or queries, if any, must be
10   provided by the requesting party within 14 days of receipt of the producing party’s
11   production. Each party can request modification of a search term and/or propose alternative
12   search terms in the event any of the additional terms cause issues such as false positive or
13   negative results.
14                  c.     Focused terms and queries should be employed; broad terms or queries,
15   such as product and company names, generally should be avoided. Absent a showing of
16   good cause, each search term or query returning more than 250 megabytes of data are
17   presumed to be overbroad, excluding Microsoft PowerPoint files, image and audio files, and
18   similarly large file types.
19                  d.     The producing party shall search both non-custodial data sources and
20   ESI maintained by the custodians identified above.
21          3.     Format. The parties agree that ESI will be produced to the requesting party with
22   searchable text, in a format to be decided between the parties. Acceptable formats include, but
23   are not limited to, native files, multi-page TIFFs (with a companion OCR or extracted
24   text file as well as load files for e-discovery software with metadata), or single-page TIFFs
25   (only with load files for e-discovery software that includes metadata fields identifying natural
26   document breaks and also includes companion OCR and/or extracted text files). Unless




     ESI AGREEMENT AND ORDER- 5
 1   otherwise agreed to by the parties, files that are not easily converted to image format, such as
 2   spreadsheet, database and drawing files, should be produced in native format. Additionally,
 3   any files that cannot have an image representation, e.g. video files, should also be produced in
 4   native format.
 5                    a.     Each document image file shall be named with a unique Bates Number
 6   (e.g. the unique Bates Number of the page of the document in question). File names should
 7   not be more than twenty characters long or contain spaces. When a text-searchable image file
 8   is produced, the producing party must preserve the integrity of the underlying ESI, i.e., the
 9   original formatting, the metadata (as noted below) and, where applicable, the revision history.
10   The parties shall produce their information in the following format: single-page images and
11   associated multi-page text files containing extracted text or with appropriate software load
12   files containing all requisite information for use with the document management system
13   (e.g., Concordance® or Summation®), as agreed to by the parties.
14                     b.    If appropriate to the particular case, the parties shall consider whether
15   or not the full text of each electronic document shall be extracted (“Extracted Text”) and
16   produced in a text file. If the parties so agree, the Extracted Text shall be provided in
17   searchable ASCII text format (or Unicode text format if the text is in a foreign language) and
18   shall be named with a unique Bates Number (e.g. the unique Bates Number of the first page of
19   the corresponding production version of the document followed by its file extension).
20                     c.    If a document is more than one page, the unitization of the document and
21   any attachments and/or affixed notes shall be maintained as they existed in the original
22   document.
23          4.        De-duplication. The parties may de-duplicate their ESI production across
24   custodial and non-custodial data sources after disclosure to the requesting party.
25          5.        Metadata fields. If the requesting party seeks metadata, the parties agree that
26   only the following metadata fields need be produced: document type; custodian and duplicate




     ESI AGREEMENT AND ORDER- 6
 1   custodians; author/from; recipient/to, cc and bcc; title/subject; file name and size; original file
 2   path; date and time created, sent, modified and/or received; and hash value.
 3
     DATED: December 7, 2018.
 4

 5

 6   TRUXEDO, INC.                                    EXTANG CORP.

 7   By /s/ Emily J. Harris                           By /s/ Emily J. Harris

 8
     TYGER AUTO, INC.
 9
     By /s/ Ambika K. Doran
10

11

12
                                                  ORDER
13
           Based on the foregoing, IT IS SO ORDERED.
14

15         DATED: December 10, 2018

16

17

18
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26




     ESI AGREEMENT AND ORDER- 7
